962 So. 2d 351 (2007)
Earl CONEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1540.
District Court of Appeal of Florida, Fourth District.
July 5, 2007.
Earl Coney, Lake City, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. Although we have considered the merits of this appeal, which are nonexistent, we remind Mr. Coney of the admonition we gave in the June 7, 2007, order in Coney v. McDonough, case No. 4D07-813, that this court may preclude him from filing any further pro se pleadings, petitions, appeals, motions, or any other papers, because of his abuse of the appellate system.
SHAHOOD, C.J., STONE and POLEN, JJ., concur.